Case 1:20-cv-21553-MGC Document 81-1 Entered on FLSD Docket 05/05/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

   ORDER ON PETITIONERS’ EXPEDITED MOTION FOR CLASS CERTIFICATION
          This matter is before me on Petitioners’ Expedited Motion for Class Certification, and
   being good cause shown,
          It is hereby ordered that this Motion is GRANTED. The Court orders the following
   class to be certified:
          All civil immigration detained individuals held by Respondents at the Krome
          Service Processing Center (“Krome”), the Broward Transitional Center
          (“BTC”), or at Glades County Detention Facility (“Glades”) when this action
          was filed, since this action was filed, or in the future.

          The following Plaintiffs will be class representatives: Patrick Gayle, Aparicio P.
   Jeronimo, Tolentino Martinez-Rios, Wilder Perez Limones, Javier Antonio Arias-Martinez,
   Juan Carlos Alfaro Garcia, Fermin Tepetate-Martinez, Abdul Jalloh, Darwyn Yovanny
   Navarrete Sanchez, Muhammad Alam Khan, Jose Chavez, Lazaro Ocana Guzman, Naim
   Arrak, Agane Warsame, Hassan Mohamed Farah, Ruben Orlando Flores Ramos, Mohamed
   Hasan, Eliseo Antonio Zamora Mendoza, Cesar Ariel Mendez Escobar, Julio Edwards,
   Eitan Yefet, Fernando Goncalves, Manuel Lopez Perez, Ricardo Perezo Alonzo, Thomas
   Lenor, Alejandro Vincenzo Mugaburu Tapia, Ariel Lucien, Mohamed Hassan Ali, Carlos
   Hedman Perdomo, Evarado Orantes Acevedo, Jose Galdino Montalvo Rodriguez, Roseline
   Ostine, Tahimi Perez, Franklin Ramon Gonzalez, Francisco Rivero Valeron, Irvin Mendoza
   Silis, Gerardo Vargas, Dairon Barredo Sanchez, Rolando Aguabella Martinez, Yaniel
Case 1:20-cv-21553-MGC Document 81-1 Entered on FLSD Docket 05/05/2020 Page 2 of 2



   Machado Aguila, Omar Lopez-Jaramillo, Farhan Nawabit, Maxual a de Souza, Rene
   Jonathan Rosas Cardens, Adrian Sosa Fletes, Alejandro Ferreira Borges, Maikel Betancourt,
   Gelber Sontay Funez, Sirvanildo Bibiano Soares, Maykel Valera Ramirez, Ervin David
   Rodas Pedro, Abel Carrillo, Maikel Carrasco Polo, Miguel Angel Marroquin Perez, Maria
   Eugenia Rodriguez Claras, Crisley Sacrab-Bin, Danny Ruiz Garcia, and Deivys Perez
   Valladares.
          The Court designates King & Spalding LLP; the Immigration Clinic of the University
   of Miami School of Law; Rapid Defense Network; The Southern Poverty Law Center
   (SPLC); Prada Urizar, PLLC; Americans for Immigrant Justice; and Legal Aid Service of
   Broward County as counsel for the class pursuant to Federal Rule of Civil Procedure 23(g).


   IT IS SO ORDERED.


   Date: May     , 2020




                                                The Honorable Marcia G. Cooke
                                                UNITED STATES DISTRICT JUDGE




                                                2
